REINHARDT, Circuit Judge,
dissenting.
REINHARDT, Circuit Judge.
Among the numerous physicians and other mental health professionals who have come into contact with Jesse Bailey, there is no disagreement that she has a severe bipolar disorder as well as other mental health illnesses. Even the Administrative Law Judge (ALJ) admits that Bailey will probably never work in the formal economy. Nonetheless, he found that Bailey was not disabled under the Social Security Act. For the following reasons, I disagree and would reverse.
In contrast to the majority, I believe that the ALJ failed to provide legitimate reasons supported by substantial evidence for rejecting the opinion of Dr. David Truhn, the clinical psychologist who examined Bailey in May 2000. The ALJ’s primary reason for discrediting Dr. Truhn was that his findings contradicted those of Dr. Adrian Dean, the physician who had treated Bailey earlier. However, both doctors scored Bailey similarly on the Global Assessment of Functioning Scale, which indicates that they agreed that her psychological and occupational impairments were serious. Although Dr. Truhn’s diagnosis reflected greater impairments than Dr. Dean identified, his evaluation was substantially more thorough than Dr. Dean’s. In my view, it is not legitimate for an ALJ to reject the opinion of an examining doctor who administers a more comprehensive battery of psychological tests than did the treating doctor simply because the treating doctor who saw the patient only four times and failed to perform the extensive tests performed by the examining doctor did not learn as much about the patient’s disability as did his more thorough and careful colleague.1
Nor did the ALJ’s speculation that Dr. Truhn had been misled by Bailey’s account of her personal history constitute a proper ground for rejecting his evaluation. Even though Dr. Truhn did not have access to Bailey’s complete medical records, he did not accept her account at face value. Instead, he administered thorough, sophisticated tests, and on that basis, concluded, like Bailey’s other doctors, that her skewed account revealed the extent to which her sense of reality was impaired by her mental illness.
The record also belies the ALJ’s conclusion that Dr. Truhn underestimated Bailey’s functional capabilities. The ALJ’s finding that Bailey engaged in an “extensive, demanding range of activities” is not supported by substantial evidence. Unlike the claimant in Morgan v. Apfel, 169 F.3d 595, 600-03 (9th Cir.1999), Bailey never *122assumed full-fledged child-eare responsibilities. Not only was another adult always in the house to resolve any problems that might arise, but Bailey did little more than turn on the TV, ensure that her grandchildren were fed, and alert the other adult to any such problems. Also, Bailey performed a much narrower range of functions than Morgan whose duties extended as far as yard-work.
Dr. Truhn’s assessment is further supported by the testimony of Kristin Bezdek, the therapist who began treating Bailey in June 2000. Although a therapist’s opinion is not accorded as much weight as a physician’s, Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir.2001), in this case the ALJ’s discrediting of Bezdek’s testimony followed logically, albeit erroneously, from his rejection of Dr. Truhn’s evaluation. Contrary to the ALJ’s finding, Bezdek’s testimony was not inconsistent with her clinical entries in Bailey’s records. Bezdek’s notes, as well as the reports from Zola Yates, a nurse practitioner who also treated Bailey in 2000-2001, indicated that the claimant’s condition waxed and waned— even when she was taking medication.
The ALJ’s other primary reason for rejecting Bezdek’s testimony was that her explanation for why Bailey failed to complete the Confidence Clinic at the Douglas County, Oregon Mental Health Center was contradicted by Charity McSpirit, the program’s coordinator. Here, the ALJ clearly misinterpreted MeSpirit’s testimony. Bezdek and McSpirit agreed that Bailey’s anxiety prevented her from completing the Confidence Clinic’s skill-building curriculum in a classroom setting. That Bailey was suffering from “stressors” at the time adds nothing, as an individual with anxiety problems like Bailey’s will almost inevitably suffer from stressors of one kind or another.
The ALJ’s misinterpretation of MeSpirit’s testimony is also significant because the Confidence Clinic was designed as a precursor to vocational training and rehabilitation. Whatever limited tasks Bailey performed at home, her difficulties in the Confidence Clinic indicate that she was not able to transfer these capabilities to a formal work setting. Cf. Morgan, 169 F.3d at 600. Moreover, Bailey’s failure in the Confidence Clinic occurred during a period when it is undisputed that she was taking medicine, contrary to the ALJ’s finding that she was able to control her illnesses through proper medication.2
Having concluded that the ALJ failed to provide legitimate reasons supported by substantial evidence for rejecting Dr. Truhn’s evaluation or germane reasons for according little weight to Bezdek’s testimony, I would credit their opinions as true. Lester v. Chater, 81 F.3d 821, 834 (9th Cir.1995). Because the vocational expert opined on cross-examination that a claimant with the diagnosis that Dr. Truhn reported would be unable to perform any substantial gainful work in the national economy, I would conclude that Bailey is disabled within the meaning of the Social Security Act and remand to the district court with instructions to remand to the Commissioner of Social Security for an award of benefits. See Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.2000); Schneider v. Commissioner of Social Security, 223 F.3d 968, 976 (9th Cir.2000).

. Unlike the majority, I do not think that the reports of the two physicians who, at the government’s request, reviewed Bailey’s record support the ALJ's decision to discredit Dr. Truhn. Dr. Ballew’s review occurred before Dr. Truhn’s evaluation. Therefore, he was not able to analyze the battery of tests that Dr. Truhn conducted. Dr. Hennings’s review did occur after Dr. Truhn’s evaluation, but he gave no reason for any disagreement with Dr. Truhn and, in fact, did not even mention Dr. Truhn's evaluation in his report. Moreover, his opinion was conclusoiy, unsupported by clinical findings, and thus, deserves little weight. See Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.1992).


. I also disagree with the majority that Dr. Dean's report "without reservation” that Bailey was looking for work provides any evidence that she would have been able to sustain employment. To the contrary, Bailey lasted less than a month in her most recent job, at an Albertson's deli, before she experienced a manic episode and was hospitalized.